Title: To George Washington from James Craik, 28 August 1797
From: Craik, James
To: Washington, George

 

Dear Sir
Augt 28th 1797

Your favour of the 26th Instant was handed me by Mr Anderson, but from the hurry of business which at that time demanded all my attention I was prevented from answering it untill now—For the Check on the Bank of Alexandria please to accept my warmest Acknowledgements the present of Turnips I receve also with Gratitude.
In regard to my Account with you I find upon examination of my Book’s that I had a Settlement with Majr George A. Washington up to the 26th September 1792 for which he had my receipt, and that the last Account which commenced 17th October 1792 remained unpaid untill the 26th Instant—This Statement I think will be found correct upon referring to the Receipt which may be had Amongst Majr Washingtons papers—Mrs Craik uniting in Respectful Complts to Mrs Washington and family I remain Dear Sir your Devoted & affte hume Sert

Jas Craik

